Jordan, Presiding Judge.
Wyman C. Lowe filed his petition against Andrew Young to contest the result of the Democratic Primary Election run-off for United States Congressman for the Fifth Congressional District of Georgia held on September 23, 1970, alleging that there were sufficient illegal votes cast in the polling places of 38 precincts sufficient to change or cast doubt .on the result of the election. The petition further showed that appellant Wyman C. Lowe received 36,194 votes and that appellee Andrew Young received 53,709 votes in said run-off election. On October 15, 1970, the trial court sustained the defendant Young’s motion to dismiss the petition for failure to state a claim upon which relief could be granted, from which ruling plaintiff Lowe appeals. Pursuant to appellant’s motion for an early hearing, the appeal was set down for argument on November 23, 1970. Held:
The issues raised by this appeal are moot. The court will take judicial notice of the fact that in the general election held on November 9, 1970, the Republican candidate Fletcher Thompson won over the Democratic candidate Andrew Young (the appellee here) and that the results of said election have been certified by the officials responsible for conducting the election.
Under these circumstances, this court finds no distinction between this case and the holding in Lowe v. Lindsey, 223 Ga. 173 (154 SE2d 11). Accordingly, the appeal must be and is

Dismissed.


Deen and Quillian, JJ., concur.

Wyman C. Lowe, for appellant.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, R. Lawrence Ashe, Jr., A. Stephens Clay, Robert W. Coleman, for appellee.